       Case 1:19-cr-10080-NMG Document 2001 Filed 07/30/21 Page 1 of 16




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

 UNITED STATES OF AMERICA                       )
                                                )
                v.                              )   Criminal No.: 19-10080-NMG
                                                )
 ELISABETH KIMMEL et al.,                       )   LEAVE TO FILE EXCESS PAGES AND
                                                )   UNDER SEAL GRANTED [DKT. 1976,
                                                )   1984]
                        Defendants              )


             GOVERNMENT’S MOTION IN LIMINE TO PRECLUDE
      IRRELEVANT EVIDENCE CONCERNING UNCHARGED THIRD PARTIES

       The government moves in limine to preclude the defendants from introducing hundreds of

documents regarding uncharged third parties, including other applicants to the University of

Southern California (“USC”) and Georgetown University and their relatives, who had no known

involvement with William “Rick” Singer or any of the defendants. Such evidence is both

voluminous and irrelevant to this case, and its introduction will do no more than waste time,

confuse the issues, and distract the jury from the conspiracy charged.

       The remaining side-door defendants are charged with conspiring with others, including

Singer, to fraudulently secure their children’s admission to college as recruited athletes. 1 In

support of its case, the government has marked fewer than 650 exhibits. Dkt. 1926. 2 The

defendants, by contrast, have marked close to four times as many exhibits – nearly 2,500 – with

defendant Wilson alone marking more than 1,100. Dkts. 1953, 1954, 1956, 1958. Only a tiny

fraction of the defendants’ proposed exhibits – approximately 10 percent – relate to the defendants,

their children, or the charged conspiracy. The remainder – a collection of newspaper clippings,


       1
          The Indictment also alleges that defendant Palatella engaged in the test-cheating portion
of the scheme. See FSI ¶¶ 210–18.
        2
          Some of these exhibits relate to defendant Homayoun Zadeh, who pled guilty after the
government filed its initial exhibit list.
        Case 1:19-cr-10080-NMG Document 2001 Filed 07/30/21 Page 2 of 16




LinkedIn profiles, emails, and other documents – relate principally to other applicants to USC and

Georgetown who have nothing to do with this case, as well as the philanthropic histories of their

parents and other relatives, and the expectations of university development officials concerning

their philanthropic potential. 3

        The Court should exclude this evidence for at least three reasons. First, it is irrelevant to

the charges and any cognizable defenses. Evidence concerning third parties who were not part of

the charged conspiracy has no bearing on whether these defendants joined a conspiracy with Singer

and others to defraud USC and Georgetown. Second, even if the evidence had any probative value

at all, it would be vastly outweighed by the prejudice and confusion that would be caused by

engaging in a series of extended mini-trials – based on misleading snippets and out-of-context

quotes from emails and other documents – concerning applicants who have no relationship to this

case or these defendants. Third, even if the evidence were relevant and probative, it consists almost

entirely of inadmissible hearsay.

I.      RELEVANT BACKGROUND

        A.      The Defendants

        The defendants are charged with, among other things, conspiring with Singer and others to

commit fraud and honest services fraud by falsely presenting their children to university

admissions departments as recruitable athletes, and using quid pro quo payments styled as

charitable donations to induce athletic department officials to facilitate their children’s admission

as recruited athletes. FSI ¶ 66. The defendants’ deceptive acts were a central feature of the charged

conspiracy. For example:



        3
         Some of the defendants’ proposed exhibits relate to other clients of Singer who have not
been charged or identified by the government as unindicted co-conspirators. For all of the reasons
described herein, this evidence also is not relevant.


                                                 2
       Case 1:19-cr-10080-NMG Document 2001 Filed 07/30/21 Page 3 of 16




  •   Defendant Elisabeth Kimmel paid Singer $275,000 to secure her daughter’s admission to
      Georgetown as a recruited tennis player – a sport she did not play competitively – and asked
      Singer whether to instruct her to “avoid discussing field hockey” (a sport she actually did
      play) during an admissions interview because it would “raise red flags.” FSI ¶¶ 167–68.
      Kimmel paid Singer an additional $250,000 to secure her son’s admission to USC as a track
      and field recruit – a sport he did not play at all. Once Kimmel’s son was admitted, based
      on an athletic profile that contained a photograph of someone else, Kimmel worried that his
      USC academic advisor would “start poking around” and discover her fraud. Id. at ¶ 181.
  •   Defendant Gamal Abdelaziz paid Singer $300,000 to facilitate his daughter’s admission to
      USC as a purported basketball recruit, and approved the submission of an application falsely
      presenting her as a highly accomplished basketball player, including an athletic profile
      Singer prepared containing false accolades and a photograph of someone else. Id. at ¶ 117;
      Dkt. 3-3 at ¶ 185. In reality, Abdelaziz’s daughter failed even to qualify for her high
      school’s varsity basketball team. Once she was admitted to USC as a recruited basketball
      player, Abdelaziz agreed with Singer to falsely claim that she had suffered an injury that
      rendered her unable to play. FSI ¶ 122.
  •   Defendant Marci Palatella paid Singer $500,000 to secure her son’s admission to USC as a
      purported football recruit and sent Singer pictures for her son’s fraudulent athletic profile,
      while admitting to Singer that her son was “not the team’s star” on his high school’s junior
      varsity team and had “gotten the message that he is not big enough for college football.”
      Dkt. 3-4 at ¶ 342.
  •   Defendant John Wilson paid Singer $220,000 to secure his son’s admission to USC as a
      water polo recruit based on credentials Singer told him would be “embellish[ed]” at the
      request of the team’s corrupt coach. FSI ¶ 229. Wilson later paid Singer an additional $1
      million to secure the admission of his twin daughters to Harvard and Stanford as fake
      athletes, after Singer told him they could not both be recruited to Stanford because the
      sailing coach “has to actually recruit some real sailors so that Stanford doesn’t . . . catch
      on.” Dkt. 3-4 at ¶ 308; FSI ¶¶ 243–44.

       B.      Other Applicants

       Confronted with these allegations, the defendants have marked hundreds of exhibits

concerning dozens of other applicants to USC and Georgetown who have nothing to do with the

charged conspiracy. For example, Kimmel has marked dozens of emails, sent years after her

daughter was admitted to Georgetown as a fake tennis recruit, about other potential tennis recruits.

The emails are principally between corrupt former Georgetown coach Gordon Ernst and members

of the Georgetown development office and/or admissions department. Many include snippets




                                                 3
Case 1:19-cr-10080-NMG Document 2001 Filed 07/30/21 Page 4 of 16
Case 1:19-cr-10080-NMG Document 2001 Filed 07/30/21 Page 5 of 16
Case 1:19-cr-10080-NMG Document 2001 Filed 07/30/21 Page 6 of 16
       Case 1:19-cr-10080-NMG Document 2001 Filed 07/30/21 Page 7 of 16




1278, admissions officials agreeing to interview the children of VIPs, see, e.g., Exs. 1134, 1153,

and dozens of emails discussing the applications of VIP candidates, see, e.g., Exs. 1285, 1308.

II.    ARGUMENT

       The indictment in this case alleges that the defendants knowingly and intentionally joined

a Singer-led conspiracy to secure their children’s admission to college as purported athletic recruits

on the basis of falsified athletic credentials and quid pro quo payments, styled as charitable

contributions, to induce corrupt athletics department insiders to facilitate that fraud. But the

defendants seek to make the trial about something else: whether athletics officials at Georgetown

and USC also engaged in similar misconduct with respect to other applicants, and whether

university admissions officials gave favorable consideration to the children of wealthy donors and

other special interest candidates. None of this evidence that the defendants seek to admit – whether

through impeachment or as part of their case-in-chief – has anything to do with the defendants,

Singer, or the charged conspiracy. It sheds no light on the defendants’ knowledge or intent, or

whether there was an agreement to commit fraud relevant to the four defendants on trial. Its

introduction would amount to little more than a sideshow intended to inflame the jury and dirty

the universities by suggesting through snippets and innuendo that they sold admission to the

highest bidder. That is false – but, perhaps more importantly, it is irrelevant to the crimes charged.

       The evidence in this case will show that admissions officials at Georgetown and USC were

duped by three corrupt athletics department officials – Ernst at Georgetown, and Heinel and Vavic

at USC – into admitting the defendants’ children based on false pretenses. All three insiders also

duped admissions officials in other instances unrelated to this case – in Heinel’s case with the

occasional complicity of other coaches and administrators in the USC athletics department. But

that is not a defense – it is simply additional evidence of criminality. Indeed, the government has




                                                  7
       Case 1:19-cr-10080-NMG Document 2001 Filed 07/30/21 Page 8 of 16




separately charged Ernst with engaging in bribery and fraud in instances unrelated to Singer and

the charged conspiracy. See, e.g., United States v. Ernst, 19-cr-10081-IT, Dkt. 505 at ¶¶ 120–49.

       Likewise, the fact that Georgetown and USC may have given special consideration during

the admissions process to the children of major donors, legacies, and other well-connected

individuals is not a defense in this case. None of the children of these defendants was admitted as

a VIP or special interest candidate. 20 And the fact that Georgetown and USC gave special

consideration to other applicants has nothing to do with whether these defendants did what they

are charged with doing: agreeing with Singer and others to lie to USC and Georgetown and to

secure the bogus recruitment of their children to Division I athletic teams based on false and

inflated credentials and quid pro quo payments that induced corrupt athletics department insiders

to facilitate that lie. To the extent the evidence the defendants seek to introduce has any relevance

to the charges at all – and it does not – its probative value is vastly outweighed by the prejudice

and distraction it would cause and the time it would waste.

       A.      The Evidence Concerning Other Applicants Is Irrelevant

       “While a defendant has a ‘wide-ranging’ right to present a defense, that right is not absolute

and does not include the right to present irrelevant evidence.” United States v. Gottesfeld, 319 F.

Supp. 3d 548, 553 (D. Mass. 2018) (Gorton, J.) (quoting United States v. Maxwell, 254 F.3d 21,

26 (1st Cir. 2001)). Evidence is relevant only “if it has any tendency to make a fact more or less

probable than it would be without the evidence” and “the fact is of consequence.” Fed. R. Evid.



       20
          By contrast, as the Court has previously noted, the daughter of former defendant Robert
Zangrillo – who accepted a presidential pardon – was admitted to USC after being designated as a
VIP (though Zangrillo conspired to have her admitted as a fake athletic recruit). Dkt. 1067 at 1,
2–3 (noting that Zangrillo sought “information related to the so-called ‘tagging’ of applicants as
VIPs or of ‘special interest,” that his “purported defense is that his daughter was admitted to USC
as part of a legitimate application process whereby she was designated as a VIP,” and that such
information was, accordingly, “relevant to Zangrillo’s potential defense”).


                                                 8
       Case 1:19-cr-10080-NMG Document 2001 Filed 07/30/21 Page 9 of 16




401. Thus, any relevant evidence at trial must relate to the elements of the crimes charged or

applicable defenses. See United States v. Smith, 940 F.2d 710, 713 (1st Cir. 1998).

       The defendants are charged with conspiring to commit mail fraud, wire fraud, and honest

services mail and wire fraud; conspiring to commit federal programs bribery; and conspiring to

commit money laundering. 18 U.S.C. §§ 1346, 1349, 371, 1956(h). 21 Accordingly, there are

essentially only two relevant elements: (i) whether the conspiracies alleged in the indictment

existed between at least two people, with the underlying offenses as the objects of those

conspiracies; and (ii) whether the defendants knowingly and intentionally joined those agreements.

See, e.g., United States v. Wyatt, 561 F.3d 49, 54 (1st Cir. 2009) (listing elements for Section 1349

conspiracy); United States v. Colburn, 475 F. Supp. 3d 18, 25 (D. Mass. 2020) (“factual

impossibility is not a defense to,” and therefore not relevant to, “crimes such as conspiracy”).

       The evidence the defendants seek to introduce about other applicants and athletic recruits,

and the universities’ decisions and internal communications about those other applicants, is not

probative of any of the charges or potential defenses – most pertinently, the defendants’ knowledge

and intent. For example, Kimmel has previously represented that the critical issue at trial will be

her intent and her “belie[f] that she was making legitimate payments through Rick Singer to

Georgetown and USC.” Dkt. 1878 at 30. But internal Georgetown communications that Kimmel

never saw, concerning applicants who were not her children and had nothing to do with Rick

Singer – and many of which occurred after she paid Singer $275,000 to secure her daughter’s

admission to Georgetown – are not probative of whether she believed it was “legitimate” to pay

money in exchange for having her daughter recruited as a fake tennis player. Likewise, whether




       21
          Defendant Wilson is also charged with several substantive counts of wire fraud and
honest services wire fraud, federal programs bribery, and a tax offense.


                                                 9
       Case 1:19-cr-10080-NMG Document 2001 Filed 07/30/21 Page 10 of 16




members of USC’s athletics department considered financial contributions in deciding whether to

recruit other applicants, or even made other illicit quid pro quo deals, has no bearing on whether

the defendants intended to corrupt them with quid pro quo payments. In other words, whether

another applicant was a legitimate basketball recruit, whether that recruitment was connected to a

financial contribution, whether Heinel misrepresented his athletic ability or the reason for his

recruitment to the admissions department, and whether other athletics department employees knew

about or were involved in Heinel’s misrepresentations to the admissions department, does not

make any fact relevant to the charges or defenses more or less probable. See Smith, 940 F.2d at

713 (relevance is determined by elements of the crimes charged and legally cognizable defenses).

       Similarly, to the extent the defendants seek to introduce evidence concerning USC’s

practices with respect to “VIP” lists and “special interest” flags, they are setting up a straw man:

that college admissions is pay-to-play, particularly at USC, and that wink-and-nod donations by

wealthy individuals to secure admission for their children is routine. But even if that were true, it

is irrelevant. None of the children of these defendants was admitted as a VIP or special interest

candidate – and this case is not about whether USC or other colleges gave more favorable

consideration to applicants whose parents contributed money, or whose wealth suggested they

might be likely to do so if their children were admitted. Nor is it about whether the defendants

believed that to be true. The issue in this case is whether the defendants agreed to lie by falsely

portraying their children as athletic recruits based on fabricated credentials, and to corrupt athletic

department insiders into facilitating that fraud on the admissions department using quid pro quo

payments styled as legitimate donations. The defendants seek to conflate the two, and to introduce

reams of evidence about donations other parents made, or that USC officials thought they might

make, to suggest that USC had a practice of selling admission. But the evidence the defendants




                                                  10
      Case 1:19-cr-10080-NMG Document 2001 Filed 07/30/21 Page 11 of 16




propose to introduce does not make any fact of consequence more or less likely. Whether

admissions officials looked more favorably on wealthy applicants, or those who made financial

contributions to USC – or even whether officials sold admission outright – has no bearing on

whether the defendants’ agreed to lie to admissions officials by having athletics department

insiders purport to recruit their children as athletic all-stars, and to use quid pro quo payments to

facilitate that lie. And there is no evidence that the defendants had knowledge of the internal

communications they propose to introduce, such that those exhibits could have any bearing on

their state of mind. For these reasons, such evidence is irrelevant and should be excluded.

       Likewise, to the extent the defendants seek to introduce evidence suggesting that other

parents engaged in similar quid pro quo schemes with Heinel or other USC coaches – and that

senior athletics department officials turned a blind eye or even participated in such conduct – they

are simply setting up a distraction from their own actions and their own intentions. There is no

evidence that the defendants had any knowledge of this parallel conduct. Moreover, evidence of

uncharged criminal conduct by others, outside of the alleged conspiracy, is not relevant to any

elements of the crimes charged here, or any legitimate defenses thereto. See, e.g., United States v.

Sans, 731 F.2d 1521, 1530 (11th Cir. 1984) (“Whether the appellants knew that other bankers

disobeyed the law was not relevant to whether they acted knowingly . . . .”).

       In this regard, the First Circuit’s decision in United States v. Brandon is instructive. 17

F.3d 409 (1st Cir. 1994). In that case, the court affirmed the exclusion of evidence offered by

defendants charged with conspiring to commit bank fraud by “fraudulently representing the

existence of down payments required by the bank.” Id. at 418. The excluded evidence suggested

that, in other situations and sometimes even customarily, the victim bank and other banks offered

100 percent financing without requiring down payments at all. Id. at 443. In affirming the




                                                 11
       Case 1:19-cr-10080-NMG Document 2001 Filed 07/30/21 Page 12 of 16




exclusion of this evidence, the First Circuit explained, “for the [100 percent financing] evidence

to be relevant, there must be some reason to believe that 100% financing, or no down payment

financing, is customarily provided in conjunction with paperwork showing fake down payments.

A no down payment custom does not establish a fake down payment custom.” Id. at 444. The

court saw the true purpose of this evidence: “What defendants were really trying to show is that

the bank or its officials were themselves perpetrating some sort of fraud and the defendants were

unwittingly caught up in it. . . . This formulation, however, obscures the real issue: if Bay Loan

intended to provide 100% financing, or if defendants thought down payments were waived, why

did they have to take actions to falsify down payments?” Id. at 445. So too, here. Even if the

corruption inside USC athletics and athletics development was more extensive than what is

charged in this case, that does not make it more or less likely that the defendants agreed to join in

a conspiracy to seek fraudulent admission to USC. Their actions and intentions and the conspiracy

charged are the appropriate subject matter of this trial, and courts in the First Circuit and elsewhere

have routinely concluded that “defendants in fraud cases may not adopt the ‘blame the victim’

theme in attacking the government’s case.” United States v. June, No. 10-CR-30021-MAP, 2012

WL 245243, at *2 (D. Mass. Jan. 25, 2012) (rejecting attempt to show victim’s “general lending

policies were so slipshod or so venal that [d]efendant’s alleged lies about his income and assets

were of no moment”); United States v. Callipari, 368 F.3d 22, 36 (1st Cir. 2004) (rejecting “blame

the victim” defense), vacated on other grounds, 543 U.S. 1098 (2005); United States v. Golfo,

2020 WL 2513445, at *4-5 (E.D.N.Y. May 15, 2020) (rejecting “blame the victim” defense).

       B.      The Evidence Regarding Other Applicants Is Inadmissible Under Rule 403

       Even were the Court to conclude that evidence of USC’s practices with respect to either

“VIP” candidates or athletic recruits uninvolved in the charged conspiracy has some relevance,




                                                  12
       Case 1:19-cr-10080-NMG Document 2001 Filed 07/30/21 Page 13 of 16




such evidence should nevertheless be excluded under Rule 403 for at least two reasons. See United

States v. Centeno-González, 989 F.3d 36, 53 (1st Cir. 2021) (affirming exclusion of defendant’s

proffered evidence under Rule 403).

        First, any probative value of such evidence is substantially outweighed by the danger that

it would confuse the issues, mislead the jury, and waste time. See Fed. R. Evid. 403. Indeed, the

introduction of such evidence would inevitably lead to dozens of mini-trials about other applicants

and other families – none of them having anything to do with this case. The risk of such “mini-

trials” has repeatedly been a concern for the First Circuit under Rule 403. See, e.g., United States

v. George, 761 F.3d 42, 57 (1st Cir. 2014) (“[T]he judge could have ended up with a mini-trial

about a side issue – [a third party’s] innocence of charges not made – that might have confused the

jury.”); see also United States v. Taylor, 848 F.3d 476, 485 (1st Cir. 2017) (excluding defense’s

attempt to introduce government’s letter identifying an unindicted co-conspirator, which “could

lead to a mini-trial about a side issue – to wit, why [the co-conspirator] was unindicted – so the

risk of confusing the issues substantially outweighed the Letter’s probative value”); United States

v. DeCologero, 530 F.3d 36, 60 (1st Cir. 2008) (excluding evidence due to risk of mini-trials);

United States v. Thomas, 467 F.3d 49, 56 (1st Cir. 2006) (Woodlock, J.) (“Here, in refusing to

allow a trial within a trial on a collateral matter, the trial court struck the proper balance.”).

        That risk is particularly acute here. In a multi-week case that is slated to cover evidence

regarding just a handful of college applicants, the defendants seek to offer evidence concerning

dozens more. Doing so would threaten to turn an orderly proceeding into a circus. The parties

would necessarily introduce voluminous documents concerning those other individuals, and call

and cross-examine witnesses about a sideshow: whether other applicants were qualified to be

recruited as athletes, or otherwise be admitted on their own merits; what payments other parents




                                                   13
      Case 1:19-cr-10080-NMG Document 2001 Filed 07/30/21 Page 14 of 16




made or were expected to make; what other coaches and administrators knew and intended – all

without a shred of probative value in assisting the jury to evaluate the guilt or innocence of the

four defendants on trial. Indeed, in previously arguing for severance, the defendants themselves

asserted that the jury would be misled by evidence common to the charged conspiracy because it

would “be unable to keep admissible evidence separate from inadmissible evidence as to each

defendant.” Dkt. 1034 at 1. Now, however, the defendants seek to introduce hundreds of exhibits

about other people who were not part of the alleged conspiracy. Such a defense by obfuscation

and distraction would serve only “to confuse the jury rather than to assist it,” see United States v.

Marrero-Ortiz, 160 F.3d 768, 775 (1st Cir. 1998) (excluding defendant’s evidence regarding

parallel state court acquittal), and “encourage the jury to decide the case on improper grounds.”

United States v. Arruda, 757 F. Supp. 2d 66, 68 (D. Mass. 2010) (Gorton, J.).

       Second, the introduction of such evidence would unduly lengthen the trial and waste the

Court’s and the jury’s time. Indeed, in moving to sever just weeks ago, defendant Wilson conceded

that the side-door evidence at trial should encompass only “[a]dmissions applications that Rick

Singer submitted to USC with Donna Heinel’s involvement, and to Georgetown” (as well as his

son’s, through Jovan Vavic), and contended that, even with such parameters, “[t]he Government

is simply trying to prove too many different things in one trial.” Dkt. 1909 at 1–2. Now, however,

Wilson has marked more than 1,100 exhibits, the overwhelming majority concerning applicants

who have nothing to do with this case and nothing to do with his own knowledge and intent.

Permitting the introduction of such evidence would substantially extend the trial, which the

government has assiduously been working to streamline. 22




       22
          Allowing the introduction of such evidence also has considerable privacy implications
for uncharged third parties, as this Court has previously noted. See Dkt. 1067 at 3 (noting that the


                                                 14
       Case 1:19-cr-10080-NMG Document 2001 Filed 07/30/21 Page 15 of 16




       C.      The Evidence Regarding Other Applicants is Inadmissible Hearsay

       Finally, even if the evidence regarding other applicants were relevant and admissible under

Fed. R. Evid. 403 – which it is not – much of it consists of inadmissible hearsay under Fed. R.

Evid. 802. For example, much of the evidence about other applicants consists of emails sent by

Heinel and Ernst. While the defendants have listed those individuals on their witness lists (Dkt.

1955 at 2–3) – even though they are criminal defendants in a pending case in this District and are

obviously not going to testify – their communications are inadmissible hearsay. Most of the

communications do not relate to the charged conspiracy, and even if they did, it is well-established

that the defendants cannot employ Fed. R. Evid. 801(d)(2)(E) to introduce co-conspirator

statements. See United States v. Milstein, 401 F.3d 53, 73 (2d Cir. 2005) (excluding co-conspirator

recording proffered by defendant: “The statement of a conspirator, offered for its truth by a co-

conspirator, is not within this Rule.”); United States v. Kapp, 781 F.2d 1008, 1014 (3d Cir. 1986)

(“There is no authority for the proposition that the prosecution is a ‘party’ against whom such

evidence can be offered. The rule is intended to allow for introduction of co-conspirators’

statements as evidence against them as defendants.”). And many of the emails were written by

anonymous parents and applicants who are not even listed as potential witnesses by either the

government or the defendants.

III.   CONCLUSION

       For the foregoing reasons, the Court should preclude the defendants from introducing

exhibits or other evidence about third parties who are not alleged to have participated in the

charged conspiracy.




Court is “sensitive to the privacy concerns of student applicants for admission to USC who are
entirely devoid of any involvement in this criminal case”).


                                                15
      Case 1:19-cr-10080-NMG Document 2001 Filed 07/30/21 Page 16 of 16




                                                     Respectfully submitted,

                                                     NATHANIEL R. MENDELL
                                                     Acting United States Attorney


                                                 By: /s/ Ian J. Stearns
                                                    JUSTIN D. O’CONNELL
                                                    KRISTEN A. KEARNEY
                                                    LESLIE A. WRIGHT
                                                    STEPHEN E. FRANK
                                                    IAN J. STEARNS
                                                    Assistant United States Attorneys



                                CERTIFICATE OF SERVICE

I hereby certify that this document filed through the ECF system will be sent electronically to the
registered participants as identified on the Notice of Electronic Filing (NEF) and paper copies will
be sent to those indicated as non-registered participants .

                                                     /s/ Ian J. Stearns
                                                     IAN J. STEARNS
                                                     Assistant United States Attorney




                                                16
